DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated April 1, 2021 in response to a final office action.  Claims 1-22 are subject to examination.

Response to Arguments
Some of Applicant's arguments filed April 1, 2021 are found to be persuasive; claims 1-22 have been re-examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et.al. (US Patent Application Publication, 2017/0311206, hereinafter, “Ryoo”) in view of Chen et.al. (US Patent Application Publication, 2011/0250890, hereinafter, “Chen”), further in view of Aumann et.al. (US Patent Application Publication, 2013/0079009, hereinafter, “Aumann”).
Regarding claim 1, Ryoo teaches:
A method of a network node (Ryoo: LAA [Licensed-Assisted Access] base station 309.  Figs. 1-3 and ¶ [0064 lines 3-4)]) for changing a first frequency of a first original cell controlled by the network node (Ryoo: a cell switching method for changing a channel [i.e., first frequency] through selection of at least one of a plurality of cells 310, 312, 314, and 316 of an LAA base station 309… and cell 1 310 is configured as the currently activated cell [i.e., original cell].  Figs. 1-3 and 3 and ¶ [0064 (lines 1-4), 0065 (lines 17-18)]), wherein one or more wireless communication devices are served by the original cell (Ryoo: It is assumed that terminal 1 300, terminal 2 303, and terminal 3 305 are all related to the LAA base station through the RRC configuration message, and cell 1 310 is configured as the currently activated cell.  Figs. 1-3 and ¶ [0065 (lines 23-27)]), and wherein the network node controls a plurality of other cells (Ryoo: configure the plurality of cells 310, 312, 314, and 316 that operate in the LAA base station 309.  Figs. 1-3 and ¶ [0065 (lines 10-12)]), the method comprising: 
selecting one or more second frequency (Ryoo: If the cell reselection is needed at operation [S350], the LAA base station 309 may configure a target cell [target cell as second frequency] with respect to terminal 3 305.  Figs. 1-3 and ¶ [0067 (lines 4-6)]) of an unlicensed spectrum (Ryoo: the LAA base station 309 that operates in the unlicensed band as shown in FIG. 3.  Figs. 1-3 and ¶ [0064 (lines 11-12)]) that the network node should switch the original cell to (Ryoo: a cell switching method for changing a channel through selection of at least one of a plurality of cells 310, 312, 314, and 316 of an LAA base station 309 in the case where the LAA base station 309 determines that the transmission is not possible in a cell in which the terminal is currently activated [i.e., original cell] to operate.  Figs. 1-3 and ¶ [0064 (lines 1-6)]); 
determining a second cell on the selected one or more second frequency and controlled by the network node as target cell (Ryoo: the LAA base station 309 may determine whether cell reselection is needed in a specific terminal ([S350]). That is, the LAA base station may sense whether the cell reselection is needed. If the cell reselection is needed at operation [S350], the LAA base station 309 may configure a target cell…  If it is assumed that cell 2 312 is selected as the target cell, cell 2 312 in the LAA base station 309 may transmit a cell switching request message to terminal 3 305 (S360).  Figs. 1-3 and ¶ [0067 (lines 1-6), 0068 (lines 1-4)]).
Ryoo does not explicitly teach:
causing the target cell to maintain the same neighbor cell relations as the original cell; 
emptying the original cell of all wireless communication devices by moving the one or more wireless communication devices from the original cell to the target cell;
turning off the original cell when the one or more wireless communication devices have been moved from the original cell to the target cell; and
informing one or more neighboring network nodes of the frequency change to the one or more second frequency.
However, in the same field of endeavor, Chen teaches:
causing the target cell to maintain the same neighbor cell relations as the original cell (Chen: A femtocell base station [i.e., base station of “target cell”] detects radio signals by using a receiver and demodulates the detected radio signals to obtain information of the at least one macro cell [i.e., original cell].  Step 102: [femtocell base station] Obtain neighbor cell information of the at least one macro cell.  Step 103: [femtocell base station of “target cell”] Perform neighbor cell configuration according to the information of the at least one macro cell and the neighbor cell information of the macro cell...  The foregoing neighbor cell configuration method can be used to not only configure detected macro cell [i.e., original cell] as neighbor cells of a femtocell base station [i.e., target cell’s base station] but also configure the neighbor cells of the detected macro cells as neighbor cells of the femtocell base station. Thus, complete neighbor cell information of the femtocell base station can be obtained and automatic configuration of the femtocell base station can be realized, which can avoid call drops during handovers and increase the success rate of handovers [the examiner interprets the above to mean that the femtocell [i.e., target cell], after having learned from and configured with the macro cell’s [i.e., original cell] neighbor cell information, the macro cell’s neighbor cells are also the femtocell’s neighbor cells, hence the macro cell and the femto cell will have the same neighbor cells [i.e., same neighbor cell relations]].  Fig. 1 and ¶ [0031-0032, 0034, 0038 (lines 1-9)]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryoo to include the features as taught by Chen above in order to avoid call drops during handovers and increase the success rate of handovers. (Chen, ¶ [0038]).
Ryoo-Chen does not explicitly teach:
emptying the original cell of all wireless communication devices by moving the one or more wireless communication devices from the original cell to the target cell;
turning off the original cell when the one or more wireless communication devices have been moved from the original cell to the target cell; and
informing one or more neighboring network nodes of the frequency change to the one or more second frequency. 
However, in the same field of endeavor, Aumann teaches:
emptying the original cell of all wireless communication devices by moving the one or more wireless communication devices from the original cell to the target cell (Aumann: S4: Redirect [i.e., move] UEs in the emptying frequency resource/RAT [original cell] to target cells. For example, a radio network controller (RNC)/node-B(NB) may redirect connected/camped UEs [i.e., all wireless devices] in the emptying frequency/RAT [i.e., original cell] to target frequency/RAT cell(s) (either intra-RAT or inter-RAT cell), to empty the frequency/RAT.  RRC connected UEs per cell of the emptying Frequency/RAT cell [original cell]: aggregate UEs to target frequency/RAT cell by inter-frequency or inter-RAT handover procedure [the Examiner interprets that the original cell, i.e., the “emptying frequency resource/RAT”, is being emptied, hence all wireless devices in that cell are being moved to the target cell].  Fig. 4 and ¶ [0170 (lines 24-29), 171 (lines 1-4)]); 
turning off the original cell when the one or more wireless communication devices have been moved from the original cell to the target cell (Aumann: S5: Release frequency resource, e.g. by shutting down cell.  For example NB [a cell/network access node] releases frequency by shut down the frequency/RAT cell [original cell] (i.e., single carrier per cell) [i.e., for single carrier cell, the frequency resource release is the cell shut down].  Fig. 4 and ¶ [0173 (lines 8-11)]); and
informing one or more neighboring network nodes of the frequency change to the one or more second frequency (Aumann: S7: Instruct cell/eNB to add frequency. For example MME [mobility management entity] instructs the (LTE) network access node (enhanced node-B, eNB) to add frequency resource, maybe with the information of RAT cell ID & frequency ID to add the frequency resource, performs basic RAT configuration of the dynamic frequency, etc. S8: Broadcast SIB of dynamic frequency. For example Cell to-add-frequency broadcasts SIB of Dynamic frequency--"SystemInformationBlockDynamicFrequency", the frequency resource is available in the refarming cell.  Fig. 7 and ¶ [0173 (lines 19-28)]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryoo-Chen to include the features as taught by Aumann above in order to dynamically release/add frequency resources in existing cell. (Aumann, ¶ [0161]).

Regarding claim 2, Ryoo-Chen-Aumann discloses on the features with respect to claim 1 as outlined above.
Aumann further teaches:  
determining if there are other active cells among the plurality of other cells controlled by the network node that can continue to be operated with (Aumann: the combined service quality may be based on the service quality provided by each of two or more second cells [i.e., other active cells] to at least one user equipment served by the respective cell [original cell]. In one embodiment, the figure of merit takes into account the quality of service provided to each user equipment of the respective cell.  ¶ [0037]), and if so,
determining the target cell by selecting one or more such active cells as target cell (Aumann: a figure of merit which takes into account the service quality, which is calculated for a subset of the cells of a cellular communication network provides for a certain frequency resource configuration, provides a flexible concept for re-farming of frequency resources among different communication technologies. According to an embodiment, the at least one second cell [target cell] may be a neighboring cell of the first cell.  ¶ [0038]).
The rationale and motivation for adding this teaching of Aumann is the same as the rationale and motivation for Claim 1.  

Regarding claim 3, Ryoo-Chen-Aumann discloses on the features with respect to claim 1 as outlined above.
Aumann further teaches:  
determining if the network node controls a maximum number of cells (Aumann: network controllers could negotiate the frequency refarming details according to pre-configured threshold (s) of network statistics… Some new statistics is defined, such as frequency/RAT allocation per BS in the TA, Upper limits of MME, frequency RAT cell capacity, etc. The tracking area is the area resolution (typically several cells) [i.e., maximum number of cells] known in the system for the location of a UE in idle mode.  Fig. 5 and ¶ [0187-0189]), and if so, 
moving the one or more wireless communication device from the original cell to one or more of the plurality of other cells (Aumann: S4': Redirect UEs in the emptying frequency resource/RAT [original cell] to target cells.  Fig. 5 and ¶ [0202]); 
turning off the original cell (Aumann: S5': Release frequency resource by shut down cell.  Fig. 5 and ¶ [0210]); 
determining the target cell on the selected one or more second frequency by creating a new cell operating in the selected one or more second frequency (Aumann: S7': Instruct cell/eNB to add frequency. For example, according to an embodiment the MME instructs the eNB (in case of a LTE system) to setup a new cell on the refarming frequency, [maybe] with the information of cell ID, basic configurations of the cell (such as system information blocks), etc.  Fig. 5 and ¶ [0213]) and moving the one or more wireless communication device from one or more of the plurality of other cells to the target cell (Aumann: S4': Redirect UEs in the emptying frequency resource/RAT [original cell] to target cells.  Fig. 5 and ¶ [0202]).
The rationale and motivation for adding this teaching of Aumann is the same as the rationale and motivation for Claim 1.  

Regarding claim 4, Ryoo-Chen-Aumann discloses on the features with respect to claim 1 as outlined above.
Aumann further teaches:  
determining if the network node controls a maximum number of cells (Aumann: cell 112a which is served by the first network node 108a.  Fig. 1 and ¶ [0106]) wherein all of the cells has to be turned off (Aumann: the refarming control signal 110a which requests the first base station 108a to release a radio resource of cell 112a.  Fig. 1 and ¶ [0110]), and if so,
moving the one or more wireless communication device from the original cell to one or more of the plurality of other cells (Aumann: the control unit [114a] may move one or more UEs residing on the requested radio resource to another radio resource.  Fig. 1 and ¶ [0110]); 
turning off the original cell (Aumann: control unit 114a of the first base station 108a decides on the basis of the refarming control signal 110a to release the requested radio resource [original cell].  Fig. 1 and ¶ [0110]); 
determining the target cell on the selected one or more second frequency by creating a new cell operating in the selected one or more second frequency (Aumann: another radio resource handled by the first base station.  Fig. 1 and ¶ [0110]) and moving the one or more wireless communication device from the plurality of other cells to the target cell (Aumann: the control unit [114a] may move one or more UEs residing on the requested radio resource to another radio resource.  Fig. 1 and ¶ [0110]); and
turning off the plurality of other cells (Aumann: control unit 114a of the first base station 108a decides on the basis of the refarming control signal 110a to release the requested radio resource.  Fig. 1 and ¶ [0110]).
The rationale and motivation for adding this teaching of Aumann is the same as the rationale and motivation for Claim 1.  

Regarding claim 5, Ryoo-Chen-Aumann discloses on the features with respect to claim 1 as outlined above.
Aumann further teaches:  
determining if there is a sufficient amount of free capacity to create the target cell (Aumann: network controllers could negotiate the frequency refarming details according to pre-configured threshold (s) of network statistics… Some new statistics is defined, such as one or more of idle UE number/tracking area (TA), UE multi-band/RAT capability, BS multi-band/RAT capability, BS IDs/TA, frequency/RAT allocation per BS in the TA, Upper limits of MME, frequency RAT cell capacity, PRB usage, UE numbers per QCI, etc. The tracking area is the areal resolution (typically several cells) known in the system for the location of a UE in idle mode.  Fig. 5 and ¶ [0187-0189]), and if so
creating the target cell (Aumann: Instruct cell/eNB to add frequency. For example, according to an embodiment the MME instructs the eNB (in case of a LTE system) to setup a new cell on the refarming frequency, [maybe] with the information of cell ID, basic configurations of the cell (such as system information blocks), etc.  Fig. 5 and ¶ [0213]); and
refraining from turning off the original cell until the target cell is created (Aumann: S4': Redirect UEs in the emptying frequency resource/RAT [original cell] to target cells.  S5': Release frequency resource by shut down cell [S5’ comes after S4’, implies turning off original cell after new target cell is created].  Fig. 5 and ¶ [0202, 0210]).
The rationale and motivation for adding this teaching of Aumann is the same as the rationale and motivation for Claim 1.  

Regarding claim 6, Ryoo-Chen-Aumann discloses on the features with respect to claim 1 as outlined above.
Aumann further teaches:  
determining if the one or more wireless communication device is in Radio Resource Control (RRC) Connected state and uses the original cell as Primary Cell (Aumann: S4: Redirect UEs in the emptying frequency resource/RAT to target cells.  RRC connected UEs per cell of the emptying Frequency/RAT cell [i.e., original cell, current primary cell].  Fig. 4 and ¶ [0171]), and if so,
performing a handover or a release by re-directing the one or more wireless communication device from the original cell to the target cell (Aumann: aggregate UEs to target frequency/RAT cell by inter-frequency or inter-RAT handover procedure.  S4: Redirect UEs in the emptying frequency resource/RAT [original cell] to target cells.  Fig. 4 and ¶ [0171, 0170]).
The rationale and motivation for adding this teaching of Aumann is the same as the rationale and motivation for Claim 1.  

Regarding claim 8, Ryoo-Chen-Aumann discloses on the features with respect to claim 1 as outlined above.
Aumann further teaches:  
determining if the one or more wireless communication device is in RRC Idle state and uses the original cell as serving cell (Aumann: Camped UEs in idle mode in a certain tracking area of the emptying Frequency/RAT cell: barring UEs select/reselect the Frequency/RAT by modifying system information of emptying frequency (cell) [i.e., original cell or current serving cell].  Fig. 4 and ¶ [0172]), and if so,
paging the one or more wireless communication device to force it to RRC Connected state (Aumann: sending paging notification to all idle UEs to follow the new system information per cell.  Fig. 4 and ¶ [0172]) and then moving the one or more wireless communication device from the original state (Aumann: aggregate UEs to target frequency/RAT cell by inter-frequency or inter-RAT handover procedure.  Fig. 4 and ¶ [0171]) and
determining if the one or more wireless communication device is in RRC Connected state and uses the original cell as Primary Cell (Aumann: RRC connected UEs per cell of the emptying Frequency/RAT cell [i.e., original cell, current primary cell].  Fig. 4 and ¶ [0171]), and if so,
performing handover or a release by re-directing the one or more wireless communication device from the original cell to the target cell (Aumann: aggregate UEs to target frequency/RAT cell by inter-frequency or inter-RAT handover procedure.  S4: Redirect UEs in the emptying frequency resource/RAT [original cell] to target cells.  Fig. 4 and ¶ [0171, 0170]).
The rationale and motivation for adding this teaching of Aumann is the same as the rationale and motivation for Claim 1.  

Regarding claim 9, Ryoo-Chen-Aumann discloses on the features with respect to claim 1 as outlined above.
Aumann further teaches:  
determining if the one or more wireless communication device is in RRC Idle state and uses the original cell as serving cell (Aumann: Camped UEs in idle mode in a certain tracking area of the emptying Frequency/RAT cell [i.e., original cell or current serving cell].  Fig. 4 and ¶ [0172]), and if so,
moving the one or more wireless communication device (Aumann: aggregate UEs to target frequency/RAT cell by inter-frequency or inter-RAT handover procedure.  Fig. 4 and ¶ [0171]) while in RRC IDLE state through the steps of: 
updating a system information in the original cell with information that the original cell is barred and/or information that intra-frequency cell reselection is not allowed (Aumann: Camped UEs in idle mode in a certain tracking area of the emptying Frequency/RAT cell: barring UEs select/reselect the Frequency/RAT by modifying system information of emptying frequency (cell).  Fig. 4 and ¶ [0172]); and
paging the one or more wireless communication device to re-read the system information of the original cell (Aumann: sending paging notification to all idle UEs to follow the new system information per cell.  Fig. 4 and ¶ [0172]).
The rationale and motivation for adding this teaching of Aumann is the same as the rationale and motivation for Claim 1.  

Regarding claim 10, Ryoo-Chen-Aumann discloses on the features with respect to claim 1 as outlined above.
Aumann further teaches:  
determining if the one or more wireless communication device is in RRC IDLE state and uses the original cell as serving cell (Aumann: Camped UEs in idle mode in a certain tracking area of the emptying Frequency/RAT cell: barring UEs select/reselect the Frequency/RAT by modifying system information of emptying frequency (cell) [i.e., original cell or current serving cell].  Fig. 4 and ¶ [0172]), and if so,
moving the wireless communication device while in RRC IDLE state through at least one of dedicated paging messages and broadcast information (Aumann: sending paging notification to all idle UEs to follow the new system information per cell.  S8: Broadcast SIB [system information block] of dynamic frequency.  Fig. 4 and ¶ [0172, 0173]).
The rationale and motivation for adding this teaching of Aumann is the same as the rationale and motivation for Claim 1.  

Regarding claim 11, Ryoo teaches:
A non-transitory computer readable medium, having thereon a computer program comprising program instructions, the computer program being loadable into a data-processing unit and adapted to cause execution of a method when the computer program is run by the data-processing unit (Ryoo: each block of the flowchart illustrations, and combinations of blocks in the flowchart illustrations, can be implemented by computer program instructions. These computer program instructions can be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor… These computer program instructions may also be stored in a computer-usable or computer-readable memory that can direct a computer or another programmable data processing apparatus to function in a particular manner.  ¶ [0052]), wherein the method is of a network node (Ryoo: LAA [Licensed-Assisted Access] base station 309.  Figs. 1-3 and ¶ [0064]) for changing a first frequency of a first original cell controlled by the network node (Ryoo: a cell switching method for changing a channel [i.e., first frequency] through selection of at least one of a plurality of cells 310, 312, 314, and 316 of an LAA base station 309… and cell 1 310 is configured as the currently activated cell [i.e., original cell].  Figs. 1-3 and ¶ [0064, 0065]), wherein one or more wireless communication devices are served by the original cell (Ryoo: It is assumed that terminal 1 300, terminal 2 303, and terminal 3 305 are all related to the LAA base station through the RRC configuration message, and cell 1 310 is configured as the currently activated cell.  Figs. 1-3 and ¶ [0065]), and wherein the network node controls a plurality of other cells (Ryoo: configure the plurality of cells 310, 312, 314, and 316 that operate in the LAA base station 309.  Figs. 1-3 and ¶ [0065]), and wherein the method comprises: 
selecting one or more second frequency (Ryoo: If the cell reselection is needed at operation [S350], the LAA base station 309 may configure a target cell [target cell as second frequency] with respect to terminal 3 305.  Figs. 1-3 and ¶ [0067]) of an unlicensed spectrum (Ryoo: the LAA base station 309 that operates in the unlicensed band as shown in FIG. 3.  Figs. 1-3 and ¶ [0064]) that the network node should switch the original cell to (Ryoo: a cell switching method for changing a channel through selection of at least one of a plurality of cells 310, 312, 314, and 316 of an LAA base station 309 in the case where the LAA base station 309 determines that the transmission is not possible in a cell in which the terminal is currently activated [i.e., original cell] to operate.  Figs. 1-3 and ¶ [0064]);
determining a second cell on the selected one or more second frequency and controlled by the network node as target cell (Ryoo: the LAA base station 309 may determine whether cell reselection is needed in a specific terminal ([S350]). That is, the LAA base station may sense whether the cell reselection is needed. If the cell reselection is needed at operation [S350], the LAA base station 309 may configure a target cell.  If it is assumed that cell 2 312 is selected as the target cell, cell 2 312 in the LAA base station 309 may transmit a cell switching request message to terminal 3 305 (S360).  Figs. 1-3 and ¶ [0067-0068]).
Ryoo does not explicitly teach:
causing the target cell to maintain the same neighbor cell relations as the original cell; 
emptying the original cell of all wireless communication devices by moving the one or more wireless communication devices from the original cell to the target cell;
turning off the original cell when the one or more wireless communication devices have been moved from the original cell to the target cell; and
informing one or more neighboring network nodes of the frequency change to the one or more second frequency
Chen teaches:
causing the target cell to maintain the same neighbor cell relations as the original cell (Chen: A femtocell base station [i.e., base station of “target cell”] detects radio signals by using a receiver and demodulates the detected radio signals to obtain information of the at least one macro cell [i.e., original cell].  Step 102: [femtocell base station] Obtain neighbor cell information of the at least one macro cell.  Step 103: [femtocell base station of “target cell”] Perform neighbor cell configuration according to the information of the at least one macro cell and the neighbor cell information of the macro cell...  The foregoing neighbor cell configuration method can be used to not only configure detected macro cell [i.e., original cell] as neighbor cells of a femtocell base station [i.e., target cell’s base station] but also configure the neighbor cells of the detected macro cells as neighbor cells of the femtocell base station. Thus, complete neighbor cell information of the femtocell base station can be obtained and automatic configuration of the femtocell base station can be realized, which can avoid call drops during handovers and increase the success rate of handovers [the examiner interprets the above to mean that the femtocell [i.e., target cell], after having learned from and configured with the macro cell’s [i.e., original cell] neighbor cell information, the macro cell’s neighbor cells are also the femtocell’s neighbor cells, hence the macro cell and the femto cell will have the same neighbor cells [i.e., same neighbor cell relations]].  Fig. 1 and ¶ [0031-0032, 0034, 0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryoo to include the features as taught by Chen above in order to avoid call drops during handovers and increase the success rate of handovers. (Chen, ¶ [0038]).
Ryoo-Chen does not explicitly teach:
emptying the original cell of all wireless communication devices by moving the one or more wireless communication devices from the original cell to the target cell;
turning off the original cell when the one or more wireless communication devices have been moved from the original cell to the target cell; and
informing one or more neighboring network nodes of the frequency change to the one or more second frequency. 
However, in the same field of endeavor, Aumann teaches:
emptying the original cell of all wireless communication devices by moving the one or more wireless communication devices from the original cell to the target cell (Aumann: S4: Redirect [i.e., move] UEs in the emptying frequency resource/RAT [original cell] to target cells. For example, a radio network controller (RNC)/node-B(NB) may redirect connected/camped UEs [i.e., all wireless devices] in the emptying frequency/RAT [i.e., original cell] to target frequency/RAT cell(s) (either intra-RAT or inter-RAT cell), to empty the frequency/RAT.  RRC connected UEs per cell of the emptying Frequency/RAT cell [original cell]: aggregate UEs to target frequency/RAT cell by inter-frequency or inter-RAT handover procedure [the Examiner interprets that the original cell, i.e., the “emptying frequency resource/RAT”, is being emptied, hence all wireless devices in that cell are being moved to the target cell].  Fig. 4 and ¶ [0170 (lines 24-29), 171 (lines 1-4)]); 
turning off the original cell when the one or more wireless communication devices have been moved from the original cell to the target cell (Aumann: S5: Release frequency resource, e.g. by shutting down cell.  For example NB [a cell/network access node] releases frequency by shut down the frequency/RAT cell [original cell] (i.e., single carrier per cell) [i.e., for single carrier cell, the frequency resource release is the cell shut down].  Fig. 4 and ¶ [0173]); and
informing one or more neighboring network nodes of the frequency change to the one or more second frequency (Aumann: S7: Instruct cell/eNB to add frequency. For example MME [mobility management entity] instructs the (LTE) network access node (enhanced node-B, eNB) to add frequency resource, maybe with the information of RAT cell ID & frequency ID to add the frequency resource, performs basic RAT configuration of the dynamic frequency, etc. S8: Broadcast SIB of dynamic frequency. For example Cell to-add-frequency broadcasts SIB of Dynamic frequency--"SystemInformationBlockDynamicFrequency", the frequency resource is available in the refarming cell.  Fig. 4 and ¶ [0173]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryoo-Chen to include the features as taught by Aumann above in order to dynamically release/add frequency resources in existing cell. (Aumann, ¶ [0161]).

Regarding claim 12, Ryoo teaches:
An arrangement of a network node (Ryoo: LAA [Licensed-Assisted Access] base station 309.  Figs. 1-3 and ¶ [0064]) comprising a controller (Ryoo: the base station may include a control unit 3020.  Fig. 30 and ¶ [0201]), for changing a first frequency of a first original cell controlled by the network node (Ryoo: a cell switching method for changing a channel [i.e., first frequency] through selection of at least one of a plurality of cells 310, 312, 314, and 316 of an LAA base station 309… and cell 1 310 is configured as the currently activated cell [i.e., original cell].  Figs. 1-3 and ¶ [0064, 0065]), wherein the original cell is configured to operate at a first frequency, wherein one or more wireless communication devices are served by the original cell (Ryoo: It is assumed that terminal 1 300, terminal 2 303, and terminal 3 305 are all related to the LAA base station through the RRC configuration message, and cell 1 310 is configured as the currently activated cell.  Figs. 1-3 and ¶ [0065]), wherein the network node is configured to control a plurality of other cells (Ryoo: configure the plurality of cells 310, 312, 314, and 316 that operate in the LAA base station 309.  Figs. 1-3 and ¶ [0065]), and wherein the controller is configured to cause the network node to: 
select one or more second frequency (Ryoo: If the cell reselection is needed at operation [S350], the LAA base station 309 may configure a target cell [target cell as second frequency] with respect to terminal 3 305.  Figs. 1-3 and ¶ [0067]) of an unlicensed spectrum (Ryoo: the LAA base station 309 that operates in the unlicensed band as shown in FIG. 3.  Figs. 1-3 and ¶ [0064]) that the network node should switch the original cell to (Ryoo: a cell switching method for changing a channel through selection of at least one of a plurality of cells 310, 312, 314, and 316 of an LAA base station 309 in the case where the LAA base station 309 determines that the transmission is not possible in a cell in which the terminal is currently activated [i.e., original cell] to operate.  Figs. 1-3 and ¶ [0064]);
determine a second cell on the one or more selected second frequency and controlled by the network node as target cell (Ryoo: the LAA base station 309 may determine whether cell reselection is needed in a specific terminal ([S350]). That is, the LAA base station may sense whether the cell reselection is needed. If the cell reselection is needed at operation [S350], the LAA base station 309 may configure a target cell.  If it is assumed that cell 2 312 is selected as the target cell, cell 2 312 in the LAA base station 309 may transmit a cell switching request message to terminal 3 305 (S360).  Figs. 1-3 and ¶ [0067-0068]).
Ryoo does not explicitly teach:
cause the target cell to maintain the same neighbor cell relations as the original cell; 
emptying the original cell of all wireless communication devices by moving the one or more wireless communication devices from the original cell to the target cell;
turn off the original cell when the one or more wireless communication device have been moved from the first cell to the target cell; and
inform all neighbor cells of the original cell of the frequency change to the one or more second frequency.
However, in the same field of endeavor, Chen teaches:
cause the target cell to maintain the same neighbor cell relations as the original cell (Chen: A femtocell base station [i.e., base station of “target cell”] detects radio signals by using a receiver and demodulates the detected radio signals to obtain information of the at least one macro cell [i.e., original cell].  Step 102: [femtocell base station] Obtain neighbor cell information of the at least one macro cell.  Step 103: [femtocell base station of “target cell”] Perform neighbor cell configuration according to the information of the at least one macro cell and the neighbor cell information of the macro cell...  The foregoing neighbor cell configuration method can be used to not only configure detected macro cell [i.e., original cell] as neighbor cells of a femtocell base station [i.e., target cell’s base station] but also configure the neighbor cells of the detected macro cells as neighbor cells of the femtocell base station. Thus, complete neighbor cell information of the femtocell base station can be obtained and automatic configuration of the femtocell base station can be realized, which can avoid call drops during handovers and increase the success rate of handovers [the examiner interprets the above to mean that the femtocell [i.e., target cell], after having learned from and configured with the macro cell’s [i.e., original cell] neighbor cell information, the macro cell’s neighbor cells are also the femtocell’s neighbor cells, hence the macro cell and the femto cell will have the same neighbor cells [i.e., same neighbor cell relations]].  Fig. 1 and ¶ [0031-0032, 0034, 0038]).
Ryoo to include the features as taught by Chen above in order to avoid call drops during handovers and increase the success rate of handovers. (Chen, ¶ [0038]).
Ryoo-Chen does not explicitly teach:
emptying the original cell of all wireless communication devices by moving the one or more wireless communication devices from the original cell to the target cell;
turn off the original cell when the one or more wireless communication device have been moved from the first cell to the target cell; and
inform all neighbor cells of the original cell of the frequency change to the one or more second frequency. 
However, in the same field of endeavor, Aumann teaches:
emptying the original cell of all wireless communication devices by moving the one or more wireless communication devices from the original cell to the target cell (Aumann: S4: Redirect [i.e., move] UEs in the emptying frequency resource/RAT [original cell] to target cells. For example, a radio network controller (RNC)/node-B(NB) may redirect connected/camped UEs [i.e., all wireless devices] in the emptying frequency/RAT [i.e., original cell] to target frequency/RAT cell(s) (either intra-RAT or inter-RAT cell), to empty the frequency/RAT.  RRC connected UEs per cell of the emptying Frequency/RAT cell [original cell]: aggregate UEs to target frequency/RAT cell by inter-frequency or inter-RAT handover procedure [the Examiner interprets that the original cell, i.e., the “emptying frequency resource/RAT”, is being emptied, hence all wireless devices in that cell are being moved to the target cell].  Fig. 4 and ¶ [0170 (lines 24-29), 171 (lines 1-4)]); 
turn off the original cell when the one or more wireless communication device have been moved from the first cell to the target cell (Aumann: S5: Release frequency resource, e.g. by shutting down cell.  For example NB [a cell/network access node] releases frequency by shut down the frequency/RAT cell [original cell] (i.e., single carrier per cell) [i.e., for single carrier cell, the frequency resource release is the cell shut down].  Fig. 4 and ¶ [0173]); and
inform all neighbor cells of the original cell of the frequency change to the one or more second frequency (Aumann: S7: Instruct cell/eNB to add frequency. For example MME [mobility management entity] instructs the (LTE) network access node (enhanced node-B, eNB) to add frequency resource, maybe with the information of RAT cell ID & frequency ID to add the frequency resource, performs basic RAT configuration of the dynamic frequency, etc. S8: Broadcast SIB of dynamic frequency. For example Cell to-add-frequency broadcasts SIB of Dynamic frequency--"SystemInformationBlockDynamicFrequency", the frequency resource is available in the refarming cell.  Fig. 7 and ¶ [0173]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryoo-Chen to include the features as taught by Aumann above in order to dynamically release/add frequency resources in existing cell. (Aumann, ¶ [0161]).

Regarding claim 13, Ryoo-Chen-Aumann discloses on the features with respect to claim 12 as outlined above.
Aumann further teaches:  
determination of whether there are other active cells among the plurality of other cells controlled by the network node that can continue to be operated with (Aumann: the combined service quality may be based on the service quality provided by each of two or more second cells [i.e., other active cells] to at least one user equipment served by the respective cell [original cell]. In one embodiment, the figure of merit takes into account the quality of service provided to each user equipment of the respective cell.  ¶ [0037]), and if so,
determination of the target cell by selecting one or more such active cells as target cell (Aumann: a figure of merit which takes into account the service quality, which is calculated for a subset of the cells of a cellular communication network provides for a certain frequency resource configuration, provides a flexible concept for re-farming of frequency resources among different communication technologies. According to an embodiment, the at least one second cell [target cell] may be a neighboring cell of the first cell.  ¶ [0038]).
The rationale and motivation for adding this teaching of Aumann is the same as the rationale and motivation for Claim 12.  

Regarding claim 14, Ryoo-Chen-Aumann discloses on the features with respect to claim 12 as outlined above.
Aumann further teaches:  
determination of whether the network node controls a maximum number of cells (Aumann: network controllers could negotiate the frequency refarming details according to pre-configured threshold (s) of network statistics… Some new statistics is defined, such as frequency/RAT allocation per BS in the TA, Upper limits of MME, frequency RAT cell capacity, etc. The tracking area is the area resolution (typically several cells) [i.e., maximum number of cells] known in the system for the location of a UE in idle mode.  Fig. 5 and ¶ [0187-0189]), and if so,
moving of the one or more wireless communication device from the original cell to one or more of the plurality of other cells (Aumann: S4': Redirect UEs in the emptying frequency resource/RAT [original cell] to target cells.  Fig. 5 and ¶ [0202]);
turning off of the original cell (Aumann: S5': Release frequency resource by shut down cell.  Fig. 5 and ¶ [0210]);
determination of the target cell on the selected one or more second frequency by creating a new cell operating in the selected one or more second frequency (Aumann: S7': Instruct cell/eNB to add frequency. For example, according to an embodiment the MME instructs the eNB (in case of a LTE system) to setup a new cell on the refarming frequency, [maybe] with the information of cell ID, basic configurations of the cell (such as system information blocks), etc.  Fig. 5 and ¶ [0213]) and moving the one or more wireless communication device from the plurality of other cells to the target cell (Aumann: S4': Redirect UEs in the emptying frequency resource/RAT [original cell] to target cells.  Fig. 5 and ¶ [0202]).
The rationale and motivation for adding this teaching of Aumann is the same as the rationale and motivation for Claim 12.  

Regarding claim 15, Ryoo-Chen-Aumann discloses on the features with respect to claim 12 as outlined above.
Aumann further teaches:  
determination of whether the network node controls a maximum number of cells (Aumann: cell 112a which is served by the first network node 108a.  Fig. 1 and ¶ [0106]), wherein all of the cells has to be turned off (Aumann: the refarming control signal 110a which requests the first base station 108a to release a radio resource of cell 112a.  Fig. 1 and ¶ [0110]), and if so,
moving of the one or more wireless communication device from the original cell to one or more of the plurality of other cells (Aumann: the control unit [114a] may move one or more UEs residing on the requested radio resource to another radio resource.  Fig. 1 and ¶ [0110]);
turning off of the original cell (Aumann: control unit 114a of the first base station 108a decides on the basis of the refarming control signal 110a to release the requested radio resource [original cell].  Fig. 1 and ¶ [0110]);
determination of the target cell on the selected one or more second frequency by creating a new cell operating in the selected one or more second frequency (Aumann: another radio resource handled by the first base station.  Fig. 1 and ¶ [0110]) and moving the one or more wireless communication device from the plurality of other cells to the target cell (Aumann: the control unit [114a] may move one or more UEs residing on the requested radio resource to another radio resource.  Fig. 1 and ¶ [0110]); and
turning off of the plurality of other cells (Aumann: control unit 114a of the first base station 108a decides on the basis of the refarming control signal 110a to release the requested radio resource [original cell].  Fig. 1 and ¶ [0110]).
The rationale and motivation for adding this teaching of Aumann is the same as the rationale and motivation for Claim 12.  

Regarding claim 16, Ryoo-Chen-Aumann discloses on the features with respect to claim 12 as outlined above.
Aumann further teaches:  
determination of whether there is a sufficient amount of free capacity to create the target cell (Aumann: network controllers could negotiate the frequency refarming details according to pre-configured threshold (s) of network statistics… Some new statistics is defined, such as one or more of idle UE number/tracking area (TA), UE multi-band/RAT capability, BS multi-band/RAT capability, BS IDs/TA, frequency/RAT allocation per BS in the TA, Upper limits of MME, frequency RAT cell capacity, PRB usage, UE numbers per QCI, etc. The tracking area is the areal resolution (typically several cells) known in the system for the location of a UE in idle mode.  Fig. 5 and ¶ [0187-0189]), and if so
creation of the target cell (Aumann: Instruct cell/eNB to add frequency. For example, according to an embodiment the MME instructs the eNB (in case of a LTE system) to setup a new cell on the refarming frequency, [maybe] with the information of cell ID, basic configurations of the cell (such as system information blocks), etc.  Fig. 5 and ¶ [0213]); and
refraining from turning off the original cell until the target cell is created (Aumann: S4': Redirect UEs in the emptying frequency resource/RAT [original cell] to target cells.  S5': Release frequency resource by shut down cell [S5’ comes after S4’, implies turning off original cell after new target cell is created].  Fig. 5 and ¶ [0202, 0210]).
The rationale and motivation for adding this teaching of Aumann is the same as the rationale and motivation for Claim 12.  

Regarding claim 17, Ryoo-Chen-Aumann discloses on the features with respect to claim 12 as outlined above.
Aumann further teaches:  
determination of whether the one or more wireless communication device is in Radio Resource Control (RRC) Connected state and uses the original cell as Primary Cell (Aumann: S4: Redirect UEs in the emptying frequency resource/RAT to target cells.  RRC connected UEs per cell of the emptying Frequency/RAT cell [i.e., original cell, current primary cell].  Fig. 4 and ¶ [0171]), and if so,
performing of a handover or a release by re-directing the one or more wireless communication device from the original cell to the target cell (Aumann: aggregate UEs to target frequency/RAT cell by inter-frequency or inter-RAT handover procedure.  S4: Redirect UEs in the emptying frequency resource/RAT [original cell] to target cells.  Fig. 4 and ¶ [0171, 0170]).
The rationale and motivation for adding this teaching of Aumann is the same as the rationale and motivation for Claim 12.  

Regarding claim 19, Ryoo-Chen-Aumann discloses on the features with respect to claim 12 as outlined above.
Aumann further teaches:  
determination of whether the one or more wireless communication device is in RRC Idle state and uses the original cell as serving cell (Aumann: Camped UEs in idle mode in a certain tracking area of the emptying Frequency/RAT cell: barring UEs select/reselect the Frequency/RAT by modifying system information of emptying frequency (cell) [i.e., original cell or current serving cell].  Fig. 4 and ¶ [0172]), and if so,
paging of the one or more wireless communication device to force it to RRC Connected state (Aumann: sending paging notification to all idle UEs to follow the new system information per cell.  Fig. 4 and ¶ [0172]) and then moving of the one or more wireless communication device from the original state (Aumann: aggregate UEs to target frequency/RAT cell by inter-frequency or inter-RAT handover procedure.  Fig. 4 and ¶ [0171]) and
determination of whether the one or more wireless communication device is in RRC Connected state and uses the original cell as Primary Cell (Aumann: RRC connected UEs per cell of the emptying Frequency/RAT cell [i.e., original cell, current primary cell].  Fig. 4 and ¶ [0171]), and if so,
performing handover or a release by re-directing the one or more wireless communication device from the original cell to the target cell (Aumann: aggregate UEs to target frequency/RAT cell by inter-frequency or inter-RAT handover procedure.  S4: Redirect UEs in the emptying frequency resource/RAT [original cell] to target cells.  Fig. 4 and ¶ [0171, 0170]).
The rationale and motivation for adding this teaching of Aumann is the same as the rationale and motivation for Claim 12.  

Regarding claim 20, Ryoo-Chen-Aumann discloses on the features with respect to claim 12 as outlined above.
Aumann further teaches:  
determination of whether the one or more wireless communication device is in RRC Idle state and uses the original cell as serving cell (Aumann: Camped UEs in idle mode in a certain tracking area of the emptying Frequency/RAT cell [i.e., original cell or current serving cell].  Fig. 4 and ¶ [0172]), and if so,
moving of the one or more wireless communication device (Aumann: aggregate UEs to target frequency/RAT cell by inter-frequency or inter-RAT handover procedure.  Fig. 4 and ¶ [0171]) while in RRC IDLE state through by causing: 
update of a system information in the original cell with information that the original cell is barred and/or information that intra-frequency cell reselection is not allowed (Aumann: Camped UEs in idle mode in a certain tracking area of the emptying Frequency/RAT cell: barring UEs select/reselect the Frequency/RAT by modifying system information of emptying frequency (cell).  Fig. 4 and ¶ [0172]); and
paging of the one or more wireless communication device to re-read the system information of the original cell (Aumann: sending paging notification to all idle UEs to follow the new system information per cell.  Fig. 4 and ¶ [0172]).
The rationale and motivation for adding this teaching of Aumann is the same as the rationale and motivation for Claim 12.  

Regarding claim 21, Ryoo-Chen-Aumann discloses on the features with respect to claim 12 as outlined above.
Aumann further teaches:  
determination of whether the one or more wireless communication device is in RRC IDLE state and uses the original cell as serving cell (Aumann: Camped UEs in idle mode in a certain tracking area of the emptying Frequency/RAT cell: barring UEs select/reselect the Frequency/RAT by modifying system information of emptying frequency (cell) [i.e., original cell or current serving cell].  Fig. 4 and ¶ [0172]), and if so,
moving of the wireless communication device while in RRC IDLE state through at least one of dedicated paging messages and broadcast information (Aumann: sending paging notification to all idle UEs to follow the new system information per cell.  S8: Broadcast SIB [system information block] of dynamic frequency.  Fig. 4 and ¶ [0172, 0173]).
The rationale and motivation for adding this teaching of Aumann is the same as the rationale and motivation for Claim 12.  

Regarding claim 22, Ryoo-Chen-Aumann discloses on the features with respect to claim 12 as outlined above.  Aumann further teaches:
A network node (Aumann: operating policy server (OPS) 403.  Fig. 4 and ¶ [0165]) comprising the arrangement according to claim 12.
The rationale and motivation for adding this teaching of Aumann is the same as the rationale and motivation for Claim 12.  

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo-Chen-Aumann in view of Vrzic et.al. (US Patent Application Publication, 2013/0329694, hereinafter, “Vrzic”).
Regarding claim 7, Ryoo-Chen-Aumann discloses on the features with respect to claim 1 as outlined above:
Ryoo-Chen-Aumann does not explicitly teach:
determining if the one or more wireless communication device is in RRC Connected state and uses the original cell as Secondary Cell, and if so,
releasing the one or more wireless communication device from the original cell; and 
configuring the target cell as new Secondary Cell. 
However, in the same field of endeavor, Vrzic teaches:
determining if the one or more wireless communication device is in RRC Connected state (Vrzic: a UE 1510 initially communicates [i.e., RRC connected] with a primary RAT [radio access technology] 1512.  Fig. 15 and ¶ [0221]) and uses the original cell as Secondary Cell (Vrzic: and a source secondary RAT 1514 [i.e., original cell as secondary cell].  Fig. 15 and ¶ [0221]), and if so,
releasing the one or more wireless communication device from the original cell (Vrzic: The source secondary RAT 1514 [i.e., original cell] provides handover information to the primary RAT 1512, as shown by arrow 1534, and further sends a handover command to UE 1510, as shown by arrow 1536...  The UE then detaches from the source secondary RAT 1514, as shown by block 1550 and makes a connection establishment with the target secondary RAT 1516, as shown by arrow 1552. Between the handover at arrow 1536 and the connection establishment at arrow 1552, the UE can continue to receive data from the primary RAT.  Fig. 15 and ¶ [0224, 0226]); and 
configuring the target cell as new Secondary Cell (Vrzic: a target secondary RAT 1516 [i.e., target cell] may be used for communication and the secondary RAT [i.e., secondary cell] is transferred from the source secondary RAT 1512 to target secondary RAT 1516.  Fig. 15 and ¶ [0221]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryoo-Chen-Aumann to include the features as taught by Vrzic above in order to allow UE to simultaneously transmit and receive packets from multiple RATs [radio access technologies]. (Vrzic, ¶ [0067]).

Regarding claim 18, Ryoo-Chen-Aumann discloses on the features with respect to claim 12 as outlined above:
Ryoo-Chen-Aumann does not explicitly teach:
determination of whether the one or more wireless communication device is in RRC Connected state and uses the original cell as Secondary Cell, and if so,
release of the one or more wireless communication device from the original cell; and
configuration of the target cell as new Secondary Cell. 
However, in the same field of endeavor, Vrzic teaches:
determination of whether the one or more wireless communication device is in RRC Connected state (Vrzic: a UE 1510 initially communicates [i.e., RRC connected] with a primary RAT [radio access technology] 1512.  Fig. 15 and ¶ [0221]) and uses the original cell as Secondary Cell (Vrzic: and a source secondary RAT 1514 [i.e., original cell as secondary cell].  Fig. 15 and ¶ [0221]), and if so,
release of the one or more wireless communication device from the original cell (Vrzic: The source secondary RAT 1514 [i.e., original cell] provides handover information to the primary RAT 1512, as shown by arrow 1534, and further sends a handover command to UE 1510, as shown by arrow 1536...  The UE then detaches from the source secondary RAT 1514, as shown by block 1550 and makes a connection establishment with the target secondary RAT 1516, as shown by arrow 1552. Between the handover at arrow 1536 and the connection establishment at arrow 1552, the UE can continue to receive data from the primary RAT.  Fig. 15 and ¶ [0224, 0226]); and
configuration of the target cell as new Secondary Cell (Vrzic: a target secondary RAT 1516 [i.e., target cell] may be used for communication and the secondary RAT [i.e., secondary cell] is transferred from the source secondary RAT 1512 to target secondary RAT 1516.  Fig. 15 and ¶ [0221]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryoo-Chen-Aumann to include the features as taught by Vrzic above in order to allow UE to simultaneously transmit and receive packets from multiple RATs [radio access technologies]. (Vrzic, ¶ [0067]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416


/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416